DETAILED ACTION
This application is a continuation of U.S. Application No. 14/654,947, now U.S. Patent No. 11,284,632.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 4-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-14 not been further treated on the merits. Note, to expedite prosecution, rejections under 35 U.S.C. 112 (b) and 35 U.S.C. 101 are noted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, step i), the recitation “at least one of a reducing agent and a divalent ion source is added to said plant material, said plant cells and/or said plant juice” renders the claim indefinite.  It is not clear if the plant cells are a separate composition from the plant material or plant juice.  Moreover if the at least one of a reducing agent and a divalent ion source are added before, during or after the step of disrupting the plant cells, it is not clear how it could be added to the to the plant material, plant cells and plant juice all at the same time. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance: 
-Claim 1, step iv) recites the broad recitation “a soluble plant protein concentrate”, and the claim also recites “preferably comprising 25-50 wt% protein” which is the narrower statement of the limitation.
-Claim 1, step vi) recites the broad limitation “drying the said column permeate”, and the claim also recites “preferably said drying is performed by lyophilisation or spray drying” which is the narrower statement of the limitation.
-Claim 2 recites the broad limitation “comprises at least one selected from water and a buffering agent, and a combination thereof”, and the claim also recites “preferably wherein said chelating agent, buffering agent and/or divalent ion source is food grade” and “more preferably wherein said divalent ion source is calcium chloride” which are narrower statements of the limitation.
-Claim 5 recites the broad limitation “said treating step involves heating the plant juice to a temperature of between about 40° and 60°C” and the claim also recites “preferably wherein after the heating said the heated juice is cooled by forced cooling” which is the narrower statement of the limitation.
-Claim 6 recites “through a filter having a pore size in the range of 0.1-0.5 µm” and the claim also recites “preferably a pore size that retains membranes, chlorophyll, tannin, virus, bacteria and/or aggregates thereof from said juice while allowing passage of soluble proteins” which is the narrower statement of the limitation.
-Claim 7 recites “use of a column packed with a hydrophobic adsorptive resin” and also recites “preferably a non-ionic crosslinked polystyrene resin,” “even more preferably a macroreticular styrene-divinylbenzene copolymer matrix” and “still more preferably “Amberlite™ XAD 16 resin” which are the narrower statements of the limitation.
-Claim 8 recites “wherein the steps i), iii), iv), and v),, and preferably also vi), are performed under low temperature” and also recites “preferably a temperature in the range of about 0-15°C,” preferably the temperature in the range of about 1-10°C,” and “preferably the temperature in the range [sic] about 2-5°C” which are the narrow statements of the limitation.
-Claim 9 recites “wherein the processing time to complete process steps i)-v) .  . . is no more than 1 day” and also recites “preferably wherein the processing time from harvest of the plant material to completion of process step v) . . . is no more than 1 day” which is the narrower statement of the limitation.
Regarding claim 1, step v, there is no antecedent basis for the terms “the residual chlorophyll”, “the phenolic compounds” and “the off-odor.”
Regarding claim 2, there is no antecedent basis for the term “the extraction composition.”  
Regarding claim 2, there is no antecedent basis for the term “said chelating agent.” 
Regarding claim 4, there is no antecedent basis for the term “said extraction composition.”
Regarding claim 5, the recitation “wherein said treating step involves the use of an extraction comprising a divalent ion in an amount that causes flocculation of chloroplast membranes and allowing the plant juice to flocculate” renders the claim indefinite.  It is not clear if the step of adding the divalent ion in the “treating” step is the same or different than the addition of a divalent ion source in step i).  Moreover, it is not clear how the flocculation of chloroplast membranes is the same or different from “allowing the plant juice to flocculate.”
Regarding claim 7, the recitation “Amberlite™ XAD 16 resin” renders the claim indefinite.  While Amberlite is the tradename encompasses a series of polystyrene ion exchange resins, it is unclear what specifically makes up Amberlite™ XAD 16 matrix.    
Regarding claim 8, the recitation “wherein the steps i), iii), iv), and v), and preferably also vi)” renders the claim indefinite because it is not clear if a low temperature is required at step vi) or not.
Regarding claim 9, the recitation “wherein the processing time to compete process steps i)-v), and preferably also vi), is no more than 1 day” renders the claim indefinite because it is not clear if step vi) is required within the 1 day time frame or not.  The recitation “wherein the processing time from harvest of the plant material to completion of process step v), and preferably also vi), is not more than 1 day, renders the claim indefinite because it is not clear if step vi) is required within the 1 day time frame or not.
Regarding claim 11, the recitation “wherein the extraction composition comprises said divalent ion source and wherein step iii) comprises separating said aggregated chloroplast membranes from the soluble plant protein in said heated plant juice by precipitation” renders the claim indefinite because there is no antecedent basis for the term “said heated plant juice.” 
Regarding claim 12, the recitation “[a] protein obtained by a method according to any one of the proceeding claims, preferably wherein said protein isolate comprises low amounts of tannin” renders the claim indefinite.  It is not clear if Applicants are attempting to narrow the scope of “a protein obtained by the method an of the proceeding claims,” wherein the protein obtained by the method of one of the proceeding claims would necessarily comprise low amounts of tannin or it could have low amount of tannin.
Regarding claim 14, the recitation “[u]se of the protein isolate according to claim 12 as a thickening agent, a foaming agent, an emulsifier, and/or a texturizing agent” renders the claim indefinite because the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced (see MPEP §2173.05(q)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim “[u]se of the protein isolate according to claim 12” is an improper definition of a process.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knuckles et al. (“Soluble Protein from Alfalfa Juice by Membrane Filtration” – J. Agr. Food Chem., Vol. 23, No. 2, 1975, pp. 209-212) in view of D’Alvise et al. (“Removal of Polyphenols and Recovery of Proteins from Alfalfa White Protein Concentrate by Ultrafiltration and Adsorbent Resin Separations” – Separation Science and Technology, 35(15), 2000, pp. 2453-2472) and Rohm (Amberlite® XAD16 – Product Data Sheet, 2003, pp. 1-4).
Regarding claims 1-3, Knuckles et al. disclose a method of isolating soluble protein from alfalfa and the resulting protein powder (p. 209/Abstract, Introduction) comprising the steps of:  (a) extracting juice from fresh alfalfa using a meat grinder and a hydraulic press (i.e. disrupting the plant cells of said alfalfa); (b) heating the alfalfa juice at a temperature of 56°-60°C for 20 sec.; (c) cooling the heated alfalfa juice; (d) centrifuging the cooled alfalfa juice to remove the precipitated green chloroplastic material and obtain a protein solution; (e) subjecting the protein solution to ultrafiltration and diafiltration to obtain a concentrated protein solution; and (f) freeze drying the concentrated protein solution to obtain a bland tasting, cream colored, water-soluble powder (p. 209-211/Experimental section, Results and Discussion).  
Knuckles et al. disclose adding 0.1% (based on fresh weight of alfalfa) sodium metabisulfite prior to extracting the juice (p. 209/Experimental section).  
While Knuckles et al. disclose diafiltration removes nonprotein components yielding a clear, stable protein solution, the reference is silent with respect to an additional step of subjecting the concentrated protein solution to hydrophobic column adsorption to separate residual chlorophyll, phenolic compounds and off-odors.
D’Alvise et al. teach that ultrafiltration is a well-known technique in the food industry for separating and concentrating macromolecule solutions (p. 2454/Introduction).  However, D’Alvise et al. teach that ultrafiltration membranes do not allow significant reduction in polyphenol concentration or the color of the product (p. 2454/Introduction).   D’Alvise et al. teach a method of obtaining polyphenol-free constituent alfalfa protein isolate by combining the advantages of ultrafiltration and adsorbent (p. 2455/Introduction).  D’Alvise et al. teach a method of removing polyphenol and recovering proteins from alfalfa using ultrafiltration and adsorbent resin separations (Abstract).  D’Alvise et al. teach subjecting alfalfa permeate (i.e. plant protein concentrate) to adsorption, using a hydrophobic resin, Amberlite XAD 16, in order to remove any residual polyphenol content in the concentrate.
Knuckles et al. and D’Alvise et al. are combinable because they are concerned with the same field of endeavor, namely recovery of proteins from alfalfa.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a step of subjecting the ultrafiltered plant protein concentrate of Knuckles et al. to adsorption using Amberlite XAD 16, for the purpose of removing any residual polyphenol content.
While D’Alvise et al. teach the use of Amberlite XAD 16 in a batch process the reference is silent with respect to a column.
Given Rohm teaches that Amberlite XAD16 is known to be used in both batch and column operations (Product Data Sheet), it would have been obvious to one of ordinary skill in the art to have used a column in the process of D’Alvise with a reasonable expectation of success.  
D’Alvise et al. does not teach the regeneration of Amberlite.
Rohm teaches that, Amberlite XAD 16 can be regenerated with water miscible organic solvents including ethanol.  
Given D’Alvise et al. teach the use of Amberlite XAD16 to adsorb polyphenol content, since Rohm teaches that Amberlite used for the adsorption is known to be regenerated with ethanol, it would have been obvious to one of ordinary skill in the art to have applied such a step in the process of modified Knuckles et al. 
While Knuckles et al. teach a laboratory scale process, mere scaling up of a prior art process capable of being scaled up, does not establish patentability in a claim to an old process so scaled (see MPEP 2144.04 IV).
While the prior art references, Knuckles et al. and D’Alvise et al., are silent with respect to the duration of the processes, absent evidence to the contrary, one of ordinary skill in the art would expect that the disclosed processes could be carried out in more than 1 day.   
Regarding claim 4, modified Knuckles et al. disclose all of the claim limitations as set forth above.  Knuckles et al. is silent with respect the dry matter content of the extraction composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759